Citation Nr: 1706571	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-11 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a cold weather injury to the left foot. 

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a cold weather injury to the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980; and from November 1980 to August 1997. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued 20 percent disability ratings for residuals of cold weather injuries of the right and left feet.  

In August 2014, the Board remanded the appeal for further development, to include obtaining VA and private treatment records and to issue a new supplemental statement of the case (SSOC).  The additional records have been obtained and associated with the claims file.  Furthermore, the RO issued an SSOC denying the appeal in January 2015.

The Board notes that an appellate brief filed by the Veteran's representative was marked as received in March 2012, but is dated May 15, 2014.  Although the representative requested that the Board remand the appeal for a new examination if the claim was denied, the brief does not indicate an increase in symptomatology or that the Veteran's disability had worsened.  Thus, the VA examinations of record are sufficient.  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's cold injury residuals to the left foot have not been manifested by more than pain, cold sensitivity, numbness, and osteoarthritis.

2. Throughout the appeal period, the Veteran's cold injury residuals to the right foot have not been manifested by more than pain, cold sensitivity, numbness, and osteoarthritis.



CONCLUSION OF LAW

The criteria for a 20 percent rating for cold injury residuals to the right and left feet have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1); 4.1- 4.14, 4.104, Diagnostic Code (DC) 7122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letters mailed to the Veteran in January 2010 and September 2014 for his claim.  

The Veteran's claim for an increased rating was initiated by the notice of disagreement. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). There is no duty to provide additional notice in this case. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records and neither he nor his representative has indicated that other outstanding records exist, though requests have been made by VA.   

The RO afforded the Veteran VA examinations in February 2010, April 2012, and May 2016 to evaluate the severity of his cold injury residuals of both feet.  The Board finds that the VA examinations are adequate to adjudicate the appeal, or if deficient in some regard, those deficiencies have been addressed.  As discussed below, the examinations were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and describe his disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Thus, the Board finds that VA has fully satisfied its duty to assist.

II. Increased Rating for Cold Injury Residuals 

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2016).

In a February 1999 rating decision, the RO granted service connection for cold injury residuals of the right and left feet and assigned an initial 10 percent disability rating under DC 7122, effective January 12, 1998.  A November 2001 rating decision granted a 20 percent evaluation, effective April 27, 2000 for the Veteran's service-connected cold injury disabilities. 

The RO received the Veteran's current claim for an increased rating in December 2009.

Residuals of cold injuries are evaluated under DC 7122. A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis). 38 C.F.R. § 4.104, DC 7122. A maximum 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis). 

Note (1) to DC 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes. Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under DC 7122. Note (2) to DC 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26 (2016). 38 C.F.R. § 4.104, DC 7122.

In an October 2009 private treatment record, the Veteran reported a burning sensation on the bottoms of his feet and that they "always" felt cold.  The treatment provider noted no sores on either foot.

The RO afforded the Veteran a VA examination in February 2010 to evaluate the severity of his cold injury residuals.  He reported experiencing constant pain in both feet, which became worse with weight bearing.  He also stated that his feet continually felt cold.  He had not had any surgery on his feet and periodically treated the pain with Motrin.  The Veteran further reported that he experienced pain while walking, but that the disability did not limit how far he could walk, nor did it limit him in his occupation.

The examiner noted that the Veteran's feet were warm and dry, with brisk capillary refill bilaterally.  All 10 toenails were intact, and the skin on both feet was clear and intact.  The feet were tender to palpation of the heels on the plantar surface bilaterally.  The examiner did not find any abnormal callosities.  There was no pain on manipulation and sensation was normal in both feet.  The examiner opined that there were no clinical or objective findings of cold injury residuals for either foot.

In a February 2011 private treatment record, the Veteran reported that he had not been experiencing any numbness or cold sensitivity in his feet and toes.  

The Veteran also submitted a private treatment letter in February 2011, which stated that he continued to experience the altered sensation of both feet as a result of his cold injury residuals.  However, the opinion letter did not address the specific symptoms experienced by the Veteran, nor the severity of the disability.  Thus, the Board affords it little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In September 2011, the Veteran submitted an additional private treatment letter that noted symptoms including bilateral forefoot prontation and longitudinal arch collapse with weight bearing, as well as bilateral forefoot numbness and tingling due to damage from frostbite and his non-service connected diabetes.  However, the treatment provider did not include an opinion or rationale regarding any potential impact of the non-service connected diabetes on the Veteran's current cold injury residuals.  Thus, the Board affords it little probative value.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  

A November 2011 private treatment record contained the Veteran's reports of constant coldness in his right foot, but not his left foot.  The treatment provider noted decreased sensation of the foot, but no numbness.  

In April 2012, the Veteran was afforded another VA examination to evaluate the severity of his cold injury residuals.  He reported constant pain in both feet, which became worse with weight bearing.  He also stated that his feet were constantly cold.  He had not had any surgeries for his feet and treated the pain with Motrin or Tylenol.  The Veteran reported that his disability limited him from doing yardwork and walking more than a half of a mile, which he believed caused him to gain weight.  He also experienced difficulty playing sports with his children.  However, his disability did not limit him in his occupation, as he worked at a desk job.

The examiner found arthralgia, or other pain, and cold sensitivity in both the right and left feet.  However, the examiner did not note any other signs or symptoms of cold injury residuals.  Additionally, x-rays demonstrated osteoarthritis in both feet.  The Veteran used diabetic shoes and inserts as assistive devices and did not have any scars related to his cold injury residuals.  The examiner opined that his disability would not impact his ability to work.  

In May 2013 the Veteran underwent a VA examination for his feet.  Similar to the VA examination in April 2012, he reported experiencing constant pain in both feet, which became worse with weight bearing.  He also stated that his feet were constantly cold.  He had not had any surgeries for his feet and treated the pain with Motrin or Tylenol.  The Veteran reported that his disability limited him from doing yardwork and walking more than a half of a mile, which he believed caused him to gain weight.  He also experienced difficulty playing sports with his children.  However, his disability did not limit him in his occupation, as he worked at a desk job.

The examination report documented the Veteran's diagnoses of cold injury residuals of both feet, as well as arthritis.  The examiner noted no findings of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, clas foot (pes cavus), malunion or nonunion of metatarsal bones, or any other foot injuries.  There was no evidence of bilateral weak foot or any scars.  No assistive devices for walking were noted.  The examiner opined that the Veteran's foot condition (cold injury residuals) did not impact his ability to work. 

VA treatment records dated August 2013 and December 2013 noted the Veteran's complaints of foot pain, specifically after standing.

The evidence reflects that the Veteran's service-connected right and left foot cold injury residuals include pain, cold sensitivity, numbness, and osteoarthritis which meets the requirements of either a 20 or 30 percent rating under DC 7122.  , As noted above, a 30 percent rating requires a showing of two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, heperhidrosis, and x-ray abnormalities, or hyperhidrosis.  A close review of the record shows no evidence of tissue loss, color changes, locally impaired sensation, hyperhidrosis, or nail abnormalities.  For these reasons, the Board finds that the demonstrated symptomatology and functional impairment for the residuals of right and left foot cold injuries do not meet or more nearly approximate the schedular criteria for a 30 percent disability rating under DC 7122 for any part of the appeal period. Id. 

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding the symptoms experienced and observed, such as constantly painful and cold feet. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, the criteria needed to support a higher rating require medical findings that are within the province of trained professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As such the lay assertions are not considered to be more persuasive than the objective medical findings which, as indicated above, do not support the assignment of a higher rating at any point pertinent to this appeal.  

Therefore, as the preponderance of the evidence is against entitlement to an increased rating greater than 20 percent for bilateral cold injury residuals, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating. Id.

Although evidence has been considered in light of the provisions of 38 C.F.R. § 3.321 (b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, he has consistently reported pain in both feet, as well as coldness and occasional numbness.  In this regard, the Board finds that the rating criteria contemplate the difficulties expressed by the Veteran, and there are no additional symptoms of his cold injury residuals that have not been addressed by the rating schedule.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected cold injury residuals of the right and left feet.  In this regard, the Veteran has only reported symptoms including pain, cold sensitivity and numbness.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board has also considered whether an inferred claim for a total disability based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran has not contended, and the record as a whole has not indicated, that he is unable to maintain substantial employment due to his service-connected cold injury residuals of the right and left feet.  In fact, in February 2010 and April 2010, the Veteran reported that his disability did not limit him from working at his desk job.  Furthermore, the April 2012 and May 2013 VA examiners noted that the cold injury residuals did not presently impact the Veteran's ability to work. Overall, the record reflects that the Veteran's cold injury residuals do not impact his ability to maintain substantial employment, and thus, the Board finds that Rice is inapplicable in this case.


ORDER

1. A disability rating in excess of 20 percent for residuals of a cold weather injury to the left foot is denied.  

2. A disability rating in excess of 20 percent for residuals of a cold weather injury to the right foot is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


